Citation Nr: 0111730	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-17 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to nonservice-connected death 
pension benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel







INTRODUCTION

The veteran had active military service from November 1941 to 
August 1942, and from November 1944 to February 1946.  He was 
a prisoner-of-war (POW) from April 1942 to August 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines Department of Veterans 
Affairs (VA) Regional Office (RO).  

In September 1995 the Board denied the appellant's claim for 
death pension benefits, finding that the basic eligibility 
requirements had not been met.  This decision became final.  

In June 1998 the appellant appeared to raise an informal 
claim for death pension benefits as well as service 
connection for the cause of death.  

In December 1998 the RO denied entitlement to nonservice-
connected death pension.  The appellant appeared to appeal 
this determination in February 1999.  

In July 1999 the RO denied entitlement to dependency and 
indemnity compensation (DIC).  They also notified her that 
she was not eligible for death pension.  

In October 1999 the appellant submitted a request for 
reconsideration, but did not specify which decision she was 
referring to.  She also made various and somewhat unclear 
references to both nonservice-connected death pension and 
entitlement to DIC benefits.  

In October 1999 the RO sent the appellant a notice 
essentially asking her to initiate an appeal if she was not 
satisfied with the rating decision.  

In April 2000 the appellant clarified that she disagreed with 
the RO's denial of nonservice-connected death benefits.  She 
went on to perfect this appeal.  

The record shows that the RO has simply readjudicated her 
claim for death pension without addressing the issue of 
whether she had presented new and material evidence to reopen 
this claim.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the new and material 
evidence requirement set forth in 38 U.S.C.A. § 5108 applies 
to the reopening of claims that were disallowed for any 
reason, including those claims for establishing status as a 
claimant.  See D'Amico v. West, 209 F.3d 1322, 1326-1327 
(Fed. Cir. 2000).  

In light of this holding it appears that even claims for 
basic eligibility that have previously been finally denied 
must first meet the new and material evidence requirement 
before that claim can be reopened.  

In light of the above, the Board has recharacterized the 
issue to account for the new and material evidence 
requirement.  

In this regard, the Board notes that in accordance with the 
United States Court of Appeals for Veteran's Claims (Court) 
ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), it is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  Hence, the Board will proceed with a determination of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to basic eligibility for VA 
nonservice-connected death pension benefits which was denied 
by the Board in September 1995.  


FINDINGS OF FACT

1.  In September 1995 the Board denied the claim for 
nonservice-connected death pension benefits, finding that the 
basic eligibility requirements for such benefits had not been 
met.  

2.  Additional evidence submitted since the September 1995 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final September 1995 
determination wherein the Board denied reopening the claim of 
entitlement to nonservice-connected death pension benefits 
because the basic eligibility requirements had not been met 
is not new and material, and the appellant's claim for death 
pension benefits is not reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1100, 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record before the September 1995 
decision wherein the Board denied entitlement to death 
pension benefits based on the basic eligibility requirements 
not having been met is reported in pertinent part below.

In July 1970 the service department certified that the 
veteran had service in the United States Armed Forces of the 
Far East (USAFFE) and recognized guerilla service from 
November 1941 to August 1942, and from November 1944 to 
February 1946.  It also certified that he was a POW from 
April 1942 to August 1942.  

The veteran passed away in August 1972.  

In March 1993 the appellant submitted a formal claim for 
nonservice-connected death pension benefits.  In March 1993 
the RO denied the appellant's claim, noting that service in 
the Philippine Commonwealth Army, USAFFE, new Philippine 
Scouts, and recognized guerillas was not recognized for 
pension purposes.  

The appellant appealed, contending that her husband was a 
veteran who had qualifying service during a period of war, 
and that she therefore met the basic eligibility requirements 
for death pension benefits.  

The appellant reasserted these contentions throughout the 
pendency of her appeal.  

In September 1995, the Board denied her claim concluding that 
the veteran did not perform the requisite military service 
for basic entitlement to death pension benefits.  The 
appellant requested reconsideration, was denied, and the 
Board's decision became final.  

In September 1998 the appellant submitted another claim for, 
in pertinent part, entitlement to death pension benefits.  
The appellant again asserted that entitlement existed because 
her husband was a veteran who had active duty during a period 
of war.  These basic contentions were restated in November 
1998, February 1999, June 1999, October 1999, April 2000, 
August 2000, and November 2000.  


In June 1999 the RO received copies of medical records 
pertaining to treatment of the veteran.  Many of these 
records were resubmitted in August 2000.  Also submitted in 
August 2000 was a copy of another Board decision pertaining 
to another appellant wherein the Board denied, in pertinent 
part, basic eligibility for death pension benefits.  

In November 2000 the appellant submitted a copy of a 
Statement of the Case (SOC) pertaining to another appellant.  
She also submitted a copy of her substantive appeal.  


Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

When a appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 20.1105 (2000).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.



The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (2000).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet App 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  


If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 
12 Vet. App. 247 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. February 22, 2001).  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new legislation.  VA has already met all obligations to the 
appellant under this new legislation.  Moreover, the 
appellant has been offered the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  In view of the foregoing, the Board finds that the 
appellant will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of the appellant's claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

In this regard, the appellant has not placed VA on notice of 
any outstanding evidence that could plausibly be new and 
material.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).  

In addition, by virtue of the RO's notices and rating 
determinations, including the Statement of the Case issued 
during the pendency of the appeal, the appellant was given 
adequate notice of the pertinent regulations pertaining to 
her claim for nonservice-connected death pension.  She was 
also given the opportunity to present argument and evidence 
in support of her claim, and the record shows that she did in 
fact present contentions and evidence.  VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  

The Board notes that the appellant was not given notice of 
the provisions pertaining to providing new and material 
evidence, as it appears that the RO adjudicated the claim on 
the merits.  

However, although the Board considered and denied the 
appellant's claim on a ground different from that of the RO, 
which denied the claim on the merits, the appellant has not 
been prejudiced by the decision and resulting lack of notice 
pertaining to new and material evidence.  In adjudicating the 
claim on the merits, the RO accorded the appellant greater 
consideration than her claim in fact warranted under the 
circumstances, as will be established in the discussion 
below.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


New and Material Evidence

When a claim is finally denied by the RO, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

Evidence has been submitted which was not in the record at 
the time of the September 1995 determination.  The evidence 
presented since the September 1995 Board decision includes 
statements by the appellant, medical records of treatment of 
the veteran, and a copy of a Board decision and Statement of 
the Case that did not involve the appellant.  

Nonetheless, in the instant case, the Board finds that new 
and material evidence has not been submitted to reopen a 
claim of entitlement to nonservice-connected death pension 
benefits.  38 C.F.R. § 3.156(a).  

While the appellant has submitted statements contending that 
she met the basic eligibility requirements for nonservice-
connected death pension that were not previously of record, 
such statements are not new because they duplicate her 
previous contentions which were of record at the time of the 
September 1995 Board decision.  Such statements are therefore 
cumulative and not new.  Smith, supra.  

The medical evidence, a copy of the Board decision, and a 
copy of the Statement of the Case are new, as they were not 
previously of record, and they are not cumulative of other 
evidence already on file.  

However, they are not material because they bear no relevance 
to the issue in this case.  Such evidence does not bear 
directly and substantially upon the matter under 
consideration; that is, basic eligibility to nonservice-
connected death pension benefits.  Such an issue turns on the 
nature of the veteran's military service, not his medical 
condition, and not on the eligibility of a different veteran.  
Such evidence is therefore not material to the claim.  

For these reasons, the Board concludes that the appellant has 
not presented new and material evidence to reopen her claim 
of entitlement nonservice-connected death pension benefits.  
38 C.F.R. § 3.156(a).  

As new and material evidence has not been submitted to reopen 
the appellant's claim for nonservice-connected death pension 
benefits, the claim is not reopened.  Accordingly, the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).


ORDER

The appellant, not having submitted new and material evidence 
to reopen a claim of entitlement to VA nonservice-connected 
death pension benefits, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

